United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tom’s River, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-973
Issued: December 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 3, 2009 appellant filed a timely appeal from a December 8, 2008 decision of
the Office of Workers’ Compensation Programs affirming a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has more than seven percent impairment of his left lower
extremity, for which he received a schedule award.
FACTUAL HISTORY
On February 5, 2003 appellant, then a 52-year-old carrier technician, injured his left knee
on a van door. The Office accepted the claim for left knee contusion and medial meniscus tear
and aggravation of chondromalacia of the patella. Appellant underwent an authorized
arthroscopy of the left knee on August 21, 2003. The Office paid wage loss and appellant
returned to full-time duty in October 2003. On August 8, 2004 appellant filed a schedule award
claim.

In an April 27, 2004 report, Dr. David Weiss, an osteopath specializing in orthopedic
medicine, found 34 percent left lower extremity impairment under the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides). This was comprised of 17 percent strength deficit left quadriceps (knee extension), 17
percent motor strength deficit left gastrocnemius (ankle plantar-flexion) and 3 percent painrelated impairment.
In an August 18, 2005 report, an Office medical adviser reviewed the medical evidence
of record. Based on Dr. Weiss’ April 27, 2004 report, he opined that appellant had 24 percent
left lower extremity impairment. This was comprised of 17 percent decreased quadriceps
strength, 5 percent chondromalacia patellae with crepitus on motion and 3 percent pain-related
impairment. The Office medical adviser opined that Dr. Weiss’ rating for ankle plantar-flexion
was not related to appellant’s knee problem.
The Office determined that a conflict in medical opinion existed between Dr. Weiss and
the Office medical adviser regarding the extent of appellant’s impairment. It referred appellant
to Dr. George P. Glenn, Jr., a Board-certified orthopedic surgeon, for an impartial medical
evaluation. Dr. Glenn was provided with a statement of accepted facts, the medical record and a
list of questions.
In a January 17, 2006 report, Dr. Glenn noted the history of injury, reviewed the medical
records and presented findings on examination. He agreed with Dr. Weiss’ determination that
appellant reached maximum medical improvement on April 27, 2004. Dr. Glenn noted that he
did not obtain the same history that Dr. Weiss reported with respect to appellant complaints of
daily and constant left knee pain with instability and swelling and could not substantiate his
description of any alteration to appellant’s activities of daily living or level of pain. He was not
able to demonstrate any impairment in muscle strength, noting that appellant demonstrated
normal strength in the quadriceps group, the hamstring muscle group and the gastrocsoleus
muscle group. Dr. Glenn also could not detect any difference in the circumferential
measurements of the gastrocnemius. He agreed with the Office medical adviser that the reported
gastrocnemius weakness and ankle involvement had nothing to do with the accepted knee
condition. Dr. Glenn analyzed appellant’s impairment under the three methods provided under
the A.M.A., Guides and found the diagnosed-based method yielded the greater impairment.1 He
found that appellant had seven percent permanent impairment of the left lower extremity. Under
Table 17-33, page 546 of the A.M.A., Guides, Dr. Glenn attributed one percent whole person
impairment for partial medial meniscectomy. Under footnote Table 17-31 page 544, five percent
lower extremity impairment for aggravation of the preexisting patellofemoral arthritis was
attributed as appellant had a history of direct trauma, a complaint of patellofemoral pain and
crepitation on physical examination, but there was no evidence of joint space narrowing on
x-ray. He also attributed one percent lower extremity impairment for pain as appellant advised
pain was only a factor at the end of the day.

1

Under the functional based method, Dr. Glenn found that appellant’s range of motion was normal as there was
no evidence of loss of flexion, flexion contracture and/or varus or valgus deformity. Under the anatomic method, he
opined that the atrophy of the knee was clinically insignificant and the patellofemoral medial compartment arthritis
would yield five percent lower extremity impairment.

2

On May 4, 2006 an Office medical adviser reviewed Dr. Glenn’s report and concurred
with his calculation of appellant’s permanent partial impairment.
By decision dated May 22, 2006, the Office granted appellant a schedule award for seven
percent impairment to the left lower extremity. The award covered the period April 27 to
September 15, 2004. Appellant disagreed with the decision and requested an oral hearing, which
was held October 17, 2006. He testified at the hearing. No additional evidence was submitted.
By decision dated December 8, 2008, an Office hearing representative affirmed the
May 22, 2006 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.4 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.5
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.6 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.7
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.8
2

5 U.S.C. §§ 8101-8193; see 5 U.S.C § 8107(c).

3

20 C.F.R. § 10.404.

4

5 U.S.C. § 8107(c)(19).

5

20 C.F.R. § 10.404.

6

5 U.S.C. § 8123(a).

7

20 C.F.R. § 10.321.

8

Gloria J. Godfrey, 52 ECAB 486 (2001).

3

ANALYSIS
The Office found a conflict in medical opinion between Dr. Weiss, appellant’s treating
physician, and the Office medical adviser with regard to the extent of permanent impairment to
his left lower extremity. It properly referred appellant to Dr. Glenn for an impartial medical
examination.9
In a January 17, 2006 report, Dr. Glenn reviewed appellant’s history of injury, his
medical treatment and performed a physical examination. He addressed the differences between
the medical history and examination findings he obtained as compared to that of Dr. Weiss.
Dr. Glenn agreed with the Office medical adviser that the reported gastrocnemius muscle
weakness and ankle involvement were not do to the accepted knee condition. He evaluated
appellant’s impairment according to the three methods provided under the A.M.A., Guides and
found the diagnosed-based method yielded the greater impairment of the left lower extremity or
7 percent.10 Under Table 17-33 page 546 of the A.M.A., Guides, Dr. Glenn allowed one percent
impairment of the whole person rather than two percent lower extremity impairment for the
partial medial meniscectomy. Under Table 17-31 page 544, he attributed five percent lower
extremity impairment for aggravation of the preexisting patellofemoral arthritis as appellant had
a history of direct trauma, a complaint of patellofemoral pain and crepitation on physical
examination, but no evidence of joint space narrowing on x-ray. Dr. Glenn also allowed one
percent impairment for pain. He found that appellant had total seven percent left lower extremity
impairment.
Dr. Glenn used a diagnostic-based estimate for determining appellant’s impairment rating
and explained why he included impairment for pain. He properly utilized the A.M.A., Guides in
determining the impairments of the left lower extremity. Dr. Glenn’s report is based on a proper
history of injury and is appropriately detailed to constitute the special weight of the medical
opinion evidence. He provided his findings on physical examination and properly applied the
appropriate sections of the A.M.A., Guides in reaching his impairment rating. Dr. Glenn
explained that the diagnosed-based estimate method was most favorable to appellant and
explained how he calculated the impairment rating. This report resolves the existing conflict of
medical opinion evidence. Appellant has eight percent impairment of the left lower extremity
based on two percent for the partial medial meniscectomy,11 five percent for aggravation of
preexisting patellofemoral arthritis and one percent for pain. As he received a schedule award
for seven percent impairment of his left lower extremity, he is entitled to an additional one
percent impairment.
The Board notes that contrary to appellant’s argument on appeal, Dr. Glenn based his
impairment rating on his findings on physical examination and described all impairments of the
9

See Talmadge Miller, 47 ECAB 673 (1996).

10

Dr. Glenn advised there was no impairment under the functional-based method and five percent impairment
due to patellofemoral medial compartment arthritis under the anatomic method.
11

The Board notes that Dr. Glenn used the one percent whole person impairment in his calculation. However,
whole person impairment is not permitted under the Act. B.P., 60 ECAB ___ (Docket No. 08-1457, issued
February 2, 2009).

4

left lower extremity, including appellant’s preexisting chondromalacia. This was considered in
apportioning five percent impairment under Table 17-31. Dr. Glenn also explained how the
impairment rating was comprised.
CONCLUSION
The Board finds that appellant has eight percent impairment of the left lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 8, 2008 is affirmed as modified.
Issued: December 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

